Citation Nr: 0721727	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-23 161	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for epistaxis or 
nosebleeds. 

3. Entitlement to service connection for skin disease. 

4. Entitlement to service connection for sleeplessness or 
restlessness.

5. Entitlement to service connection for urinary tract 
infections. 

6. Entitlement to service connection for a temper condition.  

7. Entitlement to service connection for tinnitus.

8. Entitlement to service connection for a joint pain of the 
shoulders, fingers, and knees.  

ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran, who is the appellant, retired from active duty 
in January 1982 after more than 20 years of service. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

FINDINGS OF FACT

1. Hypertension was not affirmatively shown to have had onset 
during service; hypertension was not manifested to a 
compensable degree within one year from the date of 
separation from service; and hypertension, first diagnosed 
after service beyond the one-year presumptive period, is 
unrelated to an injury, disease, or event of service origin.

2. Epistaxis or nosebleeds were not affirmatively shown to 
have had onset during service; epistaxis or nosebleeds first 
diagnosed after service are unrelated to an injury, disease, 
or event of service origin. 

3. Skin disease, fungal infection of the feet, was not 
affirmatively shown to have had onset during service; skin 
disease, fungal infection of the feet, first diagnosed after 
service is unrelated to an injury, disease, or event of 
service origin.

4. A disability manifested by sleeplessness or restlessness 
is not currently shown. 

5. Chronic urinary tract infections are not currently shown. 

6. A temper condition is not currently shown.  

7. Tinnitus was not affirmatively shown to have had onset 
during service, and tinnitus, first documented after service, 
is unrelated to an injury, disease, or event of service 
origin.

8. Joint pain of the shoulders, arthritis established by X-
rays, was not affirmatively shown to have had onset during 
service; joint pain, arthritis of the shoulders, was not 
manifested to a compensable degree within one year from the 
date of separation from service; joint pain, arthritis of the 
shoulders, first diagnosed after service, is unrelated to an 
injury, disease, or event of service origin; and joint pain 
of the fingers and knees is not currently shown. 


CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated during 
service, and hypertension as a chronic disease may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006). 

2. Epistaxis or nosebleeds are not due to an injury or 
disease that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006). 

3. Skin disease, a skin infection of the feet, is not due to 
an injury or disease that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).

4. A disability manifested by sleeplessness or restlessness 
is not due to an injury or disease that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006). 

5. Chronic urinary tract infections are not due to an injury 
or disease that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

6. A temper condition is not due to an injury or disease that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

7. Tinnitus is not due to an injury or disease that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006). 

8. Joint pain of the shoulders, fingers, and knees is not due 
to an injury or disease that was incurred in or aggravated by 
service; and arthritis of the shoulders as a chronic disease 
may not be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post-adjudication VCAA notice by 
letter, dated in July 2004 and in March 2006.  The veteran 
was notified of the evidence needed to substantiate the 
claims of service connection, namely, evidence of current 
disability, evidence of an injury or disease in service or 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence 
that would include that in his possession.  The notice 
included the degree of disability assignable and the general 
effective date provision for the claims, that is, the date of 
receipt of the claims.   

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the degree of disability assignable was 
provided after the initial adjudication, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  As the claims of service 
connection are denied, no disability rating can be awarded as 
a matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to the timing error as 
to degree of disability assignable.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the service 
medical records, VA records, and private medical records.  As 
there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.

The veteran has been afforded a VA examination for tinnitus.  
The veteran has not been afforded VA examinations for the 
hypertension or epistaxis or nosebleeds because there is no 
evidence that establishes that the veteran suffered an 
injury, disease, or event in service associated with the 
claimed disabilities.  Also the veteran has not been afforded 
VA examinations for skin disease or joint pain of the 
shoulders because there is no indication that the claimed 
disabilities may be associated with an established injury, 
disease, or event in service.  And the veteran has not been 
afforded VA examinations for sleeplessness or restlessness, 
urinary tract infections, a temper condition, and joint pain 
of the fingers and knees because there is no competent 
evidence of current diagnoses.  Under these circumstances, 
a medical examination or medical opinion is not required 
under 38 C.F.R. § 3.159(c)(4).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The service medical records, including the reports of 
examinations for entrances to active duty, re-enlistments, 
separations, and retirement contain no complaint, finding, or 
history of hypertension, epistaxis or nosebleeds, 
sleeplessness or restlessness, a temper condition, tinnitus, 
or joint pain of the fingers and knees.  When reported the 
diastolic blood pressure readings were predominantly below 90 
mm. and the systolic blood pressure readings were 
predominantly 140 mm.  On retirement examination blood 
pressure was 120/80.

The service medical records do show that in June, July, and 
August 1970 the veteran complained of a skin rash, which 
involved the genitalia.  The rash was not otherwise 
identified.  The skin was evaluated as normal on retirement 
examination. 

The service medical records also show that the veteran was 
treated for urinary tract infections, namely, nonspecific 
urethritis (November 1961, April 1964, and November 1973), 
acute urethritis (October 1962), recurrent urinary tract 
infection (July and October 1970), and rule out an urinary 
tract infection (June 1979).  The genitourinary evaluation on 
retirement examination was normal. 

The service medical records also show that in January 1981 
the veteran complained of left shoulder pain.  There was no 
history of trauma.  The assessment was muscle pain.  On 
retirement examination, the upper extremities were evaluated 
as normal. 

After service, private medical records disclose that in March 
1986 the veteran had reconstructive nasal surgery because of 
nasal bleeding, which had persisted for about three months.  
There was no history of nasal trauma or other past bleeding 
tendency.  The diagnosis was persistent epistaxis. 

Private medical records also show that in November 1994 
hypertension was diagnosed.  In February 1998 the veteran 
complained of ringing in the ears.  In December 2001, he 
complained of ringing in the right ear of two weeks duration. 

VA records disclose that in January 1997 the veteran 
complained micturition.  In January 2003, X-rays revealed 
degenerative arthritis of the shoulders.  In April 2004, a 
possible urinary tract infection was noted.  In September 
2004 and March 2005, the veteran was treated for a skin 
infection of the right foot.  In March 2005, the veteran also 
complained of tinnitus. 



On VA examination in December 2005, the veteran gave a 22 
year history of noise exposure in the military.  The veteran 
stated that tinnitus began in 2000 as a result of ear 
infection and he denied experiencing tinnitus during military 
service.  At the conclusion of the evaluation, the examiner 
expressed the opinion that the veteran's tinnitus was less 
likely than not related to military noise exposure.     

Principles of Service Connection 

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including hypertension or arthritis, if the disease becomes 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The term hypertension means that the diastolic blood pressure 
is predominantly 90 mm. or greater, or the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104, 
Diagnostic Code 7101. 

Analysis

Hypertension

On the basis of the service medical records, in the absence 
of any clinical finding or diagnosis of hypertension, 
hypertension was not affirmatively shown to have had onset 
during service.  38 U.S.C.A. §§ 1110, 1131; 338 C.F.R. 
§ 3.303(a). 

And as there is no competent evidence either contemporaneous 
with or after service that hypertension was otherwise noted, 
that is, observed during service, the principles of service  
connection pertaining to chroncity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The record does show that after service hypertension was 
first documented in 1994, 12 years after retirement from 
service in 1982 and well beyond the one-year presumptive 
period for hypertension as a chronic disease under 
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.306, 3.309.  

Under 38 C.F.R. § 3.304(d), service connection may also be 
warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.   And 
while hypertension was first documented after service, beyond 
the one-year presumptive period for the manifestation of 
hypertension as a chronic disease, there is no competent 
medical evidence that links the current hypertension to 
service.



As for the veteran's statements, relating hypertension to 
service, where, as here, the determinative issue involves a 
question of medical diagnosis or of medical causation, 
competent medical evidence is required to substantiate the 
claim.  The veteran as a layperson is not competent to offer 
an opinion on a medical diagnosis or on medical causation, 
and consequently his statements do not constitute favorable 
medical evidence to substantiate the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim of service connection for 
hypertension as articulated above, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Epistaxis or Nosebleeds

On the basis of the service medical records, in the absence 
of any clinical finding or diagnosis of epistaxis or 
nosebleeds, epistaxis or nosebleeds were not affirmatively 
shown to have had onset during service.  38 U.S.C.A. §§ 1110, 
1131; 338 C.F.R. § 3.303(a). 

And as there is no competent evidence either contemporaneous 
with or after service that epistaxis or nose bleeds were 
otherwise noted, that is, or observed during service, the 
principles of service connection pertaining to chroncity and 
continuity of symptomatology under 38 C.F.R. § 3.303(b) do 
not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The record does show that after service epistaxis or 
nosebleeds were as first documented in 1986, 4 years after 
retirement from service in 1982.  At the time, there was 
about a three month history of persistent nosebleeds and no 
history of other past bleeding tendency.  Under 38 C.F.R. 
§ 3.304(d), service connection may be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   As there is no competent 
medical evidence that links epistaxis or nosebleeds, first 
documented after service, to an injury, disease, or event, 
resulting in injury or disease, of service origin, service 
connection under 38 C.F.R. § 3.303(d) is not established. 

As for the veteran's statements, relating epistaxis or 
nosebleeds to service, where, as here, the determinative 
issue involves a question of medical diagnosis or of medical 
causation, competent medical evidence is required to 
substantiate the claim.  

The veteran as a layperson is not competent to offer an 
opinion on a medical diagnosis or on medical causation, and 
consequently his statements do not constitute favorable 
medical evidence to substantiate the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim of service connection for 
epistaxis or nosebleeds as articulated above, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).

Skin Disease 

Over a three-month period in 1970, the service medical 
records document the veteran's complaint of skin rash that 
was not associated with a clinical assessment or diagnosis.  
There were no other skin complaints during the remainder of 
the veteran's service, and the skin was evaluated as normal 
on retirement examination.  The complaint of a skin rash that 
was not otherwise identified over a short period of time is 
insufficient to identify the disease entity and there was 
insufficient observation to establish chronicity at the time.  

Since the fact of chronicity in service was not adequately 
supported by the service medical records, then a showing of 
continuity of symptomatology after service is required to 
support the claim.

After service, a skin infection, involving the feet, was 
first documented in  September 2004, more than 20 years after 
service.  The period without documented complaints of a skin 
symptoms from 1982 to 2004 is evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints.).  And although a skin 
infection was documented after service, there is no competent 
medical evidence that links the current skin infection to an 
injury, disease, or event, resulting in an injury or disease 
or injury, of service origin to establish service connection 
under 38 C.F.R. § 3.304(d), considering all the evidence, 
including that pertinent to service. 

As for the veteran's statements, relating his current skin 
condition to service, where, as here, the determinative issue 
involves a question of medical diagnosis or of medical 
causation, competent medical evidence is required to 
substantiate the claim.  The veteran as a layperson is not 
competent to offer an opinion on a medical diagnosis or on 
medical causation, and consequently his statements do not 
constitute favorable medical evidence to substantiate the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim of service connection for skin 
disease as articulated above, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Sleeplessness and Restlessness

Neither sleeplessness nor restlessness was documented during 
service.  And the record does not show a current disability 
that is manifested by either sleeplessness or restlessness.  
In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  For this reason, the preponderance of the evidence 
is against the claim and the reasonable-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim of service connection for 
sleeplessness or restlessness, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Urinary Tract Infections

Over a period of more than twenty years, the service medical 
records do document urinary tract infections in 1961, 1962, 
1964, 1970, and 1973 that were variously clinically 
identified as either non-specific, acute, or on one occasion 
recurrent, but the genitourinary evaluation on retirement 
examination was normal.  Because there was only a single 
reference to a recurrent urinary tract infection and as the 
other references were to either non-specific or acute 
infections, the service medical records are insufficient to 
identify the disease entity and there was insufficient 
observation to establish chronicity at the time.  

Since the fact of chronicity in service was not adequately 
supported by the service medical records, then a showing of 
continuity of symptomatology after service is required to 
support the claim.

After service, there is a single complaint of micturition in 
1997, 25 years after service.  The period without documented 
complaints of symptoms of urinary infection from 1982 to 1997 
is evidence against continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.).  And although urinary tract infections were 
documented during service, there is no competent medical 
evidence of chronic urinary tract infection after service.  
In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim of service connection for 
urinary tract infections as articulated above, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).

A Temper Condition

A temper condition was not documented during service.  And 
the record does not show a current disability that is 
manifested by a temper condition.  In the absence of proof of 
a present disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  For this reason, 
the preponderance of the evidence is against the claim and 
the reasonable-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim of service connection for a 
temper condition, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).

Tinnitus

On the basis of the service medical records, in the absence 
of any clinical finding or diagnosis of tinnitus, tinnitus 
was not affirmatively shown to have had onset during service.  
38 U.S.C.A. §§ 1110, 1131; 338 C.F.R. § 3.303(a). 

And as there is no competent evidence either contemporaneous 
with or after service that tinnitus was otherwise noted, that 
is, observed during service, the principles of service 
connection pertaining to chroncity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The record does show that after service tinnitus was first 
documented in 1998, 16 years after the veteran retired from 
service in 1982.  The remaining question is whether service 
connection may be granted for tinnitus diagnosed after 
service, considering all the evidence, including that 
pertinent to service. 

On this question, the evidence of record consists of a report 
of a VA examiner, who expressed the opinion that the 
veteran's tinnitus was less likely than not related to 
military noise exposure.  This evidence is uncontroverted. 

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim of service connection for 
tinnitus as articulated above, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Joint Pain of the Shoulders, Fingers, and Knees

Left shoulder pain was documented in service in January 1981.  
There was no history of trauma, and the assessment was muscle 
pain.  On retirement examination, the upper extremities were 
evaluated as normal.  The single complaint of shoulder pain 
is insufficient to identify the disease entity and there was 
insufficient observation to establish chronicity at the time.  
Since the fact of chronicity in service was not adequately 
supported by the service medical records, then a showing of 
continuity of symptomatology after service is required to 
support the claim.

After service, VA records disclose that in January 2003 X-
rays revealed degenerative arthritis of the shoulders, 21 
years after retirement from service in 1982 and well beyond 
the one-year presumptive period for arthritis as a chronic 
disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.306, 
3.309. 



The period without documented complaints of shoulder pain 
from 1982 to 2003 is evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints.).  

And although arthritis was documented after service, there is 
no competent medical evidence that links the current 
arthritis of the shoulders to a disease, injury, or event, 
resulting in disease or disease, of service origin to 
establish service connection under 38 C.F.R. § 3.304(d), 
considering all the evidence, including that pertinent to 
service.  And pain alone does not constitute a disability for 
which service connection may be granted in the absence of a 
factual showing that the pain derives from an in-service 
injury or disease, which is not shown.  Sanchez-Benitez v. 
West, 259 F.3d 1356 (Fed. Cir. 2001).

Joint pain of the fingers and knees was not documented during 
service.  And the record does not show a current disability 
that is manifested by a joint pain of the fingers or knees.  
Pain alone does not constitute a disability for which service 
connection may be granted in the absence of a factual showing 
that the pain derives from an in-service injury or disease, 
which is not shown.  Sanchez-Benitez v. West, 259 F.3d 1356 
(Fed. Cir. 2001).  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim of service connection for joint 
pain of the shoulders, fingers and knees, the preponderance 
of the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).




ORDER

Service connection for hypertension is denied. 

Service connection for epistaxis or nosebleeds is denied. 

Service connection for skin disease is denied.  

Service connection for sleeplessness or restlessness is 
denied. 

Service connection for urinary tract infections is denied. 

Service connection for a temper condition is denied. 

Service connection for tinnitus is denied. 

Service connection for joint pain of the shoulders, fingers, 
and knees is denied.  



______________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


